USDC SDNY
DOCUMENT

Kasell Law Firm || evectronicatty FILED

DOC #:__
p: 2/18/2020
DATE FILED:__2/18/2020_

 

Hon. Analisa Torres

Daniel Patrick Moynihan
United States Courthouse
500 Pearl St., Courtroom 15D
New York, NY 10007-1312

Re: Defendants’ Request for an Adjournment in Hyman v. Fabbri et
al., No. 19 Civ. 10506

Judge Torres:

I write to request a one-week adjournment of the hearing currently set for Wednesday,
February 19, 2020, at 10:00 a.m.

Unfortunately, I caught the flu and this illness triggered a full-blown relapse of the
multiple sclerosis that I suffer from. I was admitted into the emergency room and
subsequently into the hospital. Different doctors have evaluated my condition and we do
not know when I will be discharged including my regular neurologist who has privileges
at the hospital.

During this time, I have worked to have other attorneys join the case and represent the
Defendants moving forward. But the two attorneys who are admitted in the SDNY are
on vacation until the end of this week, and a third attorney admitted in Maryland cannot
contact the bar association to obtain his certificate of good standing until tomorrow at
the earliest (as today was a holiday) and thus it is unclear whether he will be able file a
pro hac vice motion in time for the hearing Wednesday.

One of the attorneys, Joshua Levin-Epstein, has confirmed that he can appear next
week. He has a strong preference towards Thursday and against Monday, but has stated
that, regardless of the date, he will appear to represent the Defendants on the Order to
Show Cause. In light of the above, I respectfully request an adjournment so that new
attorneys may appear at the hearing.

1038 Jackson Avenue #4 « Long Island City, NY 11101
Phone: 718 104.6668

Email: David@KasellLawFirm.com
Kasell Law Firm

Respectfully,
/s/David fasell
David Kasell, Esq.
Kasell Law Firm

GRANTED. The show cause hearing and initial pretrial
conference scheduled for February 19, 2020 is
ADJOURNED to March 3, 2020, at 2:20 p.m. No
further extensions will be granted absent compelling
circumstances.

Defendants’ new attorneys shall file notices of appearance

 

by February 26, 2020.
SO ORDERED.
Dated: February 18, 2020 ; G
New York, New York ANALISA TORRES

United States District Judge

1038 Jackson Avenue #4 « Long Island City, NY 11101
Phone: 718.404.6668
Email: David@KasellLawFirm.com
